Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 1 of 23


                                                           FILED
                                                    September 15, 2021
                                                    CLERK, U.S. DISTRICT COURT
                                                    WESTERN DISTRICT OF TEXAS

                                                               Jackson
                                                 BY: ________________________________
                                                                         DEPUTY
          Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 2 of 23



                                   AFFIDAVIT

     1.      I, James Phillips, am a Special Agent with the United

States Drug Enforcement Administration (DEA), and have been since

November 1997.      I am currently assigned to the DEA San Antonio

District Office and have been since 2002.           My responsibilities

include the investigation of possible criminal violations of the

United States Narcotics Laws (Title 21, United States Code), the

Money Laundering Control Act (Title 18, United States Code), the

Bank Secrecy Act (31 U.S.C. Section 5311, et. seq.), and related

offenses. As a Special Agent of the DEA for approximately

twenty-three years, I received extensive training at the U.S.

Drug Enforcement Law Enforcement Training Center in Quantico,

Virginia and other venues. This training covered all aspects of

narcotics investigations. I have also attended professional

training covering various aspects of financial investigations,

including money laundering and asset forfeiture. I have

personally directed or assisted in numerous narcotics and money

laundering investigations. I have also participated in the

execution of many search and/or seizure warrants on businesses,

residences, vehicles, safe deposit boxes, computers and other

electronic device.


     2.      This affidavit is intended to show only that there is

sufficient probable cause for the requested warrant and does not



                                     1 of 23
          Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 3 of 23



set forth all of my knowledge about this matter.            The facts in

this affidavit come from my personal observations, my training

and experience, and information obtained from other agents and

witnesses. This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not set forth all of my knowledge about this matter.            Based on my

training and experience and the facts as set forth in this

affidavit, there is probable cause to believe that violations of

18 USC 1001 have been committed by Aiden Robert FALKIEWICZ.

     3.      The information contained within this Affidavit is

based upon information your Affiant has gained from his

investigation, his personal observations, his training and

experience, and/or information provided to your Affiant by other

agents and other law enforcement officers.

     4.      This affidavit is made in support of a criminal

complaint for the arrest of Aiden Robert FALKIEWICZ (hereinafter

referred to as “FALKIEWICZ”) for violation of Title 18, United

States Code, Section 1001, Knowingly and Willingly Made a False

Statement to an Agent of the Federal Government. The facts set

forth in this affidavit are based upon my personal knowledge, my

training and experience, and information obtained during this

investigation from other sources including: (a) other law

enforcement officers; and (b) statements made or reported by

witnesses with personal knowledge of relevant facts. This

                                     2 of 23
            Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 4 of 23



affidavit is intended to show that there is probable cause for

the requested complaint and arrest warrant, and does not purport

to set forth all of my knowledge of, or investigation into this

matter.

                  SUMMARY OF THE INVESTIGATIONAND PROBABLE CAUSE


       5.      During October 2020, a DEA Source of Information (SOI),

provided information to the San Antonio District Office Tactical

Diversion Squad (TDS) about an overdose death on October 20, 2020

in San Antonio, Texas to someone in a close relationship with the

SOI.   Specifically, the SOI informed agents that a twenty-year

old male named Garrett Richard JOINER passed away of an overdose

of illegal pharmaceutical pills.           The SOI informed the agents

that the SOI believed the source of the illegal pharmaceutical

pills was a female named Jewel Leann STERRETT and that another

male named Aiden Robert FALKIEWICZ was associated with the

purchase of the illegal pharmaceutical pills from STERRETT.                 The

SOI believed JOINER and FALKIEWICZ obtained the pharmaceutical

pills from STERRETT, prior to JOINER’s overdose death.

       6.      On December 2, 2020, the Bexar County Medical Examiner,

D. Kimberly Molina, M.D., identified the cause of death for

JOINER to be a Fentanyl overdose.            Specifically, the postmortem

autopsy/toxicology final report by the Bexar County Medical

Examiner, Dr. D. Kimberly Molina, concluded that Garrett JOINER


                                       3 of 23
          Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 5 of 23



died as a result of the toxic effects of fentanyl.            Specifically,

GARRETT’s autopsy toxicology report findings determined that

GARRETT’s body contained .022mg/L of fentanyl.             No other

controlled or toxic substances were detected. There was no

evidence of significant trauma or natural disease that would have

caused or contributed to death.


     Fentanyl is a prescription opioid typically used for

surgical anesthesia and severe chronic pain, with therapeutic

plasma concentrations in the range of .002 to .005 mg/L and a

potency of approximately 200 times that of morphine. The

toxicology analysis revealed that JOINER’s blood had an

approximate amount of more than 44 to 110 times the amount

needed for a therapeutic dose.


     7.      On Thursday, November 19, 2020, S/A James Phillips and

S/A Reed Esterak interviewed Aiden Robert FALKIEWICZ at his

residence, located in San Antonio, Texas 78249.            FALKIEWICZ was a

close friend of Garrett Richard JOINER and the only person with

JOINER at the time of JOINER's overdose death from suspected

illegal pharmaceutical pills on October 20, 2020 at a home

located on Cranes Mill in San Antonio, Texas.

     8.      During the interview with FALKIEWICZ, your affiant

observed that FALKIEWICZ provided multiple false and untrue

statements and information throughout the interview.            Your

                                     4 of 23
             Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 6 of 23



affiant will detail the information provided by FALKIEWICZ and

subsequently identify the false and untrue statements and

information and describe why the statements are false and untrue.

        9.      On November 19, 2020, at approximately 12:10 p.m., San

Antonio Police Department patrol officer Ricardo Chapa arrived at

FALKIEWICZ’ residence and approached the front door with S/A

Phillips.        Officer Chapa made contact with FALKIEWICZ' mother via

the Ring Video Doorbell, who stated that she was not

home.    Officer Chapa stated that he needed to talk with her son,

Aiden FALKIEWICZ, and asked if Aiden FALKIEWICZ was at the

residence.        His mother offered to call him, and Officer Chapa

instructed her to direct Aiden FALKIEWICZ the front door.                  A

short time later, Aiden FALKIEWICZ answered the door and Officer

Chapa informed FALKIEWICZ that he and S/A Phillips and S/A

Esterak needed to talk with him.

        10.     S/A Philips identified himself as a Special Agent with

the Drug Enforcement Administration and that S/A Phillips and his

partner, S/A Esterak, wanted to talk to FALKIEWICZ about the

death of Aiden's friend, Garrett JOINER.             FALKIEWICZ followed S/A

Phillips and Officer Chapa from the front door to the front yard

area, at which time S/A Esterak joined the interview.                S/A

Phillips and S/A Esterak observed FALKIEWICZ was shaking and

acting very nervous.          Several times during the interview,



                                        5 of 23
          Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 7 of 23



FALKIEWICZ contradicted his answers and provided false and untrue

statements, including those detailed below.

     11.     S/A Phillips asked FALKIEWICZ if he could describe his

knowledge of the events surrounding the death of

JOINER.     FALKIEWICZ stated that he and JOINER were working

together at a landscaping company located on Stahl Road in San

Antonio, Texas,      the night prior to JOINER's death.        FALKIEWICZ

stated that JOINER was watching the house for JOINER’s mother’s

boyfriend, while JOINER's mother and boyfriend were out of

town. FALKIEWICZ acted very nervous and then immediately stated

to agents that he (JOINER) handed FALKIEWICZ Ketamine.             S/A

Phillips asked FALKIEWICZ to take his time with describing the

events and to explain the events in sequence as they

happened.     FALKIEWICZ then continued by stating that both

FALKIEWICZ and JOINER left work at the same time and drove their

cars separately from work to the home of JOINER’s mother’s

boyfriend who was also the owner of the landscaping company for

which they both worked.         FALKIEWICZ next stated that JOINER

handed him Ketamine.       At this point in the interview, your

affiant asked FALKIEWICZ to slow down and try to describe the

events in more detail, because FALKIEWICZ began by describing

working and then jumped to describing being handed Ketamine.

FALKIEWICZ then began describing the events again, at which time

he stated that he and JOINER went straight from work to JOINER’s

                                     6 of 23
          Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 8 of 23



mother’s boyfriend’s house on Cranes Mill in San Antonio, Texas.

Once at the house, FALKIEWICZ stated to your affiant, “he put

that in front of me and was like dadadadada, we should do that

now”.    It was clear to your affiant that FALKIEWICZ was referring

to the “that” as the Ketamine FALKIEWICZ had just previously

described to your affiant.        Your affiant asked FALKIEWICZ when

they arrived at the residence located on Crane’s Mill after

work.     FALKIEWICZ believed he and JOINER arrived at the residence

between 6:30 p.m. and 7:00 p.m.         FALKIEWICZ explained to your

affiant that after Joiner suggested that they use the drugs, he

(FALKIEWICZ) told JOINER that he (FALKIEWICZ) needed to get

dressed and get clothes for work the next day.               FALKIEWICZ

continued by stating that he and JOINER went to get clothes and

then FALKIEWICZ changed his statement by stating that only he

went to get clothes at his parents' house and then returned to

meet JOINER at the Cranes Mill. FALKIEWICZ stated that he was not

gone longer than 30 minutes.        It is noted that FALKIEWICZ’

residence is approximately 2 miles from the residence on Cranes

Mill.

        12.   Your affiant later became aware that this statement by

FALKIEWICZ to be false and untrue.             On 02-09-2021, your affiant

obtained a search warrant for the cellular telephone utilized by

Aiden FALKIEWICZ from the Honorable U.S. Magistrate Judge Richard

B. Farrer (SA-21-MJ-00168).        An analysis of FALKIEWICZ’ cellular

                                     7 of 23
         Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 9 of 23



telephone identified that on October 19, 2020, between

approximately 7:09pm and 7:20pm, FALKIEWICZ’ cellular telephone

was recognized by the cellular telephone tower located at 16850

Alamo Parkway, Selma, Texas.       This tower location is

approximately 21 miles from FALKIEWICZ’ residence and

approximately 18 miles from the house where JOINER and FALKIEWICZ

stayed together the night prior to JOINER’s death (on Cranes

Mill).    The cellular telephone analysis further identified that

between approximately 7:20pm and 7:37pm, FALKIEWICZ’ telephone

was recognized by the cellular telephone tower located at 15520

Hill Lane, Selma, Texas.       This tower location is approximately 21

miles from FALKIEWICZ’ residence and approximately 18 miles from

the house that JOINER and FALKIEWICZ stayed at together the night

prior to JOINER’s death (on Cranes Mill).          At 7:56pm, FALKIEWICZ’

cellular telephone was recognized by the cellular telephone tower

located at 608 Kerlick Lane, New Braunfels, Texas.           This tower

location is approximately 35 miles from FALKIEWICZ’ residence and

approximately 32 miles from the house that JOINER and FALKIEWICZ

stayed at together the night prior to JOINER’s death (on Cranes

Mill).    At approximately 8:01pm, FALKIEWICZ’ cellular telephone

was recognized by the cellular telephone tower located at 6959

FM482, New Braunfels, Texas.       This tower location is

approximately 26 miles from FALKIEWICZ’ residence and

approximately 23 miles from the house that JOINER and FALKIEWICZ

                                    8 of 23
      Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 10 of 23



stayed at together the night prior to JOINER’s death (on Cranes

Mill). Between approximately 8:10pm and 8:28pm, FALKIEWICZ’

cellular telephone was recognized by the cellular telephone tower

located at 16850 Alamo Parkway, Selma, Texas.        This tower

location is approximately 21 miles from FALKIEWICZ’ residence and

approximately 18 miles from the house that JOINER and FALKIEWICZ

stayed at together the night prior to JOINER’s death (on Cranes

Mill). At approximately 8:36pm, FALKIEWICZ’ cellular telephone

was recognized by the cellular telephone tower located at 17195

FM 2252, San Antonio, Texas.     This tower location is

approximately 25 miles from FALKIEWICZ’ residence and

approximately 22 miles from the house that JOINER and FALKIEWICZ

stayed at together the night prior to JOINER’s death (on Cranes

Mill). At approximately 8:55pm, FALKIEWICZ’ cellular telephone

was recognized by the cellular telephone tower located at 13451

Wetmore Road, San Antonio, Texas.       This tower location is

approximately 11 miles from FALKIEWICZ’ residence and

approximately 10 miles from the house that JOINER and FALKIEWICZ

stayed at together the night prior to JOINER’s death (on Cranes

Mill). At approximately 10:59pm, FALKIEWICZ’ cellular telephone

was recognized by the cellular telephone tower located at 17474

E. Judson Road, San Antonio, Texas.         This tower location is

approximately 14 miles from FALKIEWICZ’ residence and

approximately 14 miles from the house that JOINER and FALKIEWICZ

                                  9 of 23
         Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 11 of 23



stayed at together the night prior to JOINER’s death (on Cranes

Mill). Between approximately 12:03am and 11:55am on October 20,

FALKIEWICZ’ cellular telephone was recognized by the cellular

telephone tower located at 12720 NW Military Road, San Antonio,

Texas.    This tower location is approximately 2 miles from

FALKIEWICZ’ residence and approximately 2 miles from the house

that JOINER and FALKIEWICZ stayed at together the night prior to

JOINER’s death (on Cranes Mill).

     13.     Once back with JOINER, FALKIEWICZ stated that JOINER

suggested that they both get something to eat.           FALKIEWICZ stated

that they then went to get food.          FALKIEWICZ seemed confused

about describing the events and asked if he should describe what

happened again at the house.        FALKIEWICZ stated that once at the

residence the first time that night, he and JOINER sat outside on

the patio chairs.      FALKIEWICZ continued by stating that JOINER

then offered drugs and suggested that FALKIEWICZ and JOINER

should use the drugs.       Your affiant asked FALKIEWICZ where JOINER

retrieved the drugs from when offering them to FALKIEWICZ and

FALKIEWICZ stated he had no idea.          Your affiant asked FALKIEWICZ

if FALKIEWICZ observed JOINER retrieve the drugs from his

(JOINER’s) pocket, FALKIEWICZ stated he had no idea.            Your

affiant asked FALKIEWICZ what he and JOINER did when the drugs

appeared from JOINER. FALKIEWICZ said he was confused and didn't

understand the question.       FALKIEWICZ eventually understood the

                                     10 of 23
         Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 12 of 23



question and stated that he (FALKIEWICZ) used his drugs and

JOINER took his (JOINER's) drugs.          FALKIEWICZ then stated that he

(FALKIEWICZ) fell asleep and woke up in the morning.

        14.     Since FALKIEWICZ seemed very elusive and provided

contradicting statements, your affiant asked FALKIEWICZ to

clarify the times when FALKIEWICZ traveled to his parent's

house.        FALKIEWICZ proceeded to state that he traveled to his

parent’s house for clothes and returned to JOINER’s residence

around 9:00 p.m.        FALKIEWICZ stated that he and JOINER were

hungry so they traveled together in FALKIEWICZ vehicle and

purchased food from Mama Margie's restaurant, via the drive-thru

lane.

        15.     FALKIEWICZ stated to your affiant that he didn't use

pills, not even ibuprofen.        FALKIEWICZ became very nervous and

struggled to explain using the drugs. FALKIEWICZ stated that he

(FALKIEWICZ) took a Ketamine horse pill.          FALKIEWICZ stated that

JOINER told FALKIEWICZ since they ate, FALKIEWICZ should wait to

take the drugs. FALKIEWICZ state that JOINER used his drugs and

JOINER was going out of it and told FALKIEWICZ to take his drugs.

FALKIEWICZ stated that he and JOINER then took their

pills.        FALKIEWICZ stated that he took a Ketamine "triosh"

pill.    Your affiant asked FALKIEWICZ what "triosh" meant and he

stated it was dissolvable.         FALKIEWICZ told your affiant that he

didn't understand how it dissolved and he asked

                                     11 of 23
         Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 13 of 23



JOINER.       FALKIEWICZ stated the last thing he said to JOINER was

how does the drug dissolve and was he supposed to swallow

it.     FALKIEWICZ described the Ketamine pill as a square and off-

white horse pill. FALKIEWICZ stated that he took half of the

Ketamine pill.

        16.    FALKIEWICZ stated that JOINER took a morphine

pill.     When asked how FALKIEWICZ knew what type of pills each

used, FALKIEWICZ stated that JOINER informed FALKIEWICZ what the

drugs were. FALKIEWICZ stated that at this time with JOINER,

everything goes out the window for FALKIEWICZ.           FALKIEWICZ stated

JOINER seemed like he was sleeping and after the drugs that

FALKIEWICZ took started working, he was just gone. FALKIEWICZ

stated he was not functioning and that he and JOINER watched

television and eventually fell asleep in their patio chairs.

        17.    FALKIEWICZ continued by stating that the next thing he

remembered was waking up about five hours later and calling his

mom because JOINER was dead.        FALKIEWICZ stated he slept through

the night and woke up at 5:30a.m.          Your affiant asked FALKIEWICZ

how he knew JOINER was dead and FALKIEWICZ stated that he woke up

and went to the bathroom.       When FALKIEWICZ returned to the patio,

he stated that JOINER was quiet and did not move and he realized

that JOINER was not alive.        FALKIEWICZ stated that he then called

his mother, Christina FALKIEWICZ, from his cellular

telephone.       FALKIEWICZ stated that his cellular telephone was low

                                     12 of 23
      Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 14 of 23



on a charge.    FALKIEWICZ stated at some point he called EMS from

JOINER's cellular telephone (via emergency call option) and was

instructed to move JOINER from his chair and begin chest

compressions.    FALKIEWICZ stated that he continued to conduct

chest compressions on JOINER until EMS arrived.


     18.   Based on the analysis of the cellular records of

FALKIEWICZ, your affiant identifies that FALKIEWICZ was clearly

not in proximity of his home or even in San Antonio between 6:30

p.m. and 7:00 p.m. on October 19, 2020, nor was FALKIEWICZ anywhere

near the Crane’s Mill residence as he falsely stated. The

cellular records analysis identify that FALKIEWICZ was not

anywhere near his own residence or the Crane’s Mill residence

until approximately 12:03am on October 20, 2020.        It is noted

that JOINER was pronounced deceased by San Antonio first

responders at approximately 6:08am on October 20, 2020. A review

of cellular telephone records indicate that FALKIEWICZ placed a

call to his mother, Christina Falkiewicz, at approximately 5:52am

for approximately 3 minutes and 23 seconds.       Records from the San

Antonio Police Department (SAPD) calls for service data also

indicate that FALKIEWICZ placed a call to the SAPD at 5:58am

     19.   FALKIEWICZ further stated that they should eat before

doing this (use the drugs) Specifically, FLAKIEWICZ stated to




                                  13 of 23
      Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 15 of 23



your affiant “I would say, I left at 8:30 and was like I’ll get

back here at 9:00 and tried to rush is exactly what happened”.

     20.    Your affiant later became aware that this statement by

FALKIEWICZ to be false and untrue.           Based on the analysis of the

cellular records of FALKIEWICZ, your affiant identifies that

FALKIEWICZ was clearly not near the area of the Cranes Mill

residence or the Mama Margie’s restaurant around 9:00pm on

October 19, 2020 to go buy food with JOINER, as he falsely

stated. Records identify that FALKIEWICZ was approximately 10

miles from the Cranes Mill residence at that time.

     21.    During the interview, FALKIEWICZ was then asked where

the drugs/pills came from.     FALKIEWICZ responded, “I know where

he got it, yes”.    FALKIEWICZ was asked how he knew where JOINER

got it and what he said and FALKIEWICZ responded, “It’s a

'plug'”.    When asked what FALKIEWICZ meant by 'plug',

FALKIEWICZ stated “like a normal person would do to buy drugs

from, like just a normal dealer”.       FALKIEWICZ stated that JOINER

had a person that JOINER bought from for a long time and then

that guy was out of weed one day.       So, JOINER asked him if he had

somebody else he could buy from.       FALKIEWICZ stated that he only

knew the drug 'plug' Snapchat username as

"210oil".    FALKIEWICZ claimed that “210oil” was out at some point

and passed another ‘plug’ to JOINER.           FALKIEWICZ stated, “I don’t

know the guy in the middle, I have no clue who he is”. “I don’t

                                  14 of 23
      Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 16 of 23



know the next guy, and then the one after that her name is like

schools like a ‘z’, like schoolz shop”.

     22.    FALKIEWICZ stated that he was aware that this new

'plug' used the Snapchat username “jewelbearss" and display name

"SKOOLZ".    FALKIEWICZ offered to show your affiant

who "jewelbearss" and display name "SKOOLZ" was.        FALKIEWICZ was

able to show agents "jewelbearss" and display name

"SKOOLZ" Snapchat from FALKIEWICZ' cellular telephone, which

identified a female in pictures and videos with drugs.         When

asked why FALKIEWICZ had the Snapchat pages of "jewelbearss" and

display name "SKOOLZ", he stated that JOINER gave them to

FALKIEWICZ.   When asked why FALKIEWICZ had the "jewelbearss" and

display name "SKOOLZ" Snapchat on his phone, FALKIEWICZ stated he

had no reason to remove it.     FALKIEWICZ struggled to answer the

question and stated that he was fearful of "jewelbearss" and

display name "SKOOLZ" because of social intimidation.         Agents

asked FALKIEWICZ if "jewelbearss" and display name "SKOOLZ" has

ever made any threats to FALKIEWICZ, to which he answered no.

FALKIEWICZ elaborated that he feared only the fact that

"jewelbearss" and display name "SKOOLZ" provided the pill that

killed him JOINER, but he otherwise had no other reason to fear

"jewelbearss" and display name "SKOOLZ". FALKIEWICZ provided no

additional information as to why he believed that the person



                                  15 of 23
         Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 17 of 23



described by FALKIEWICZ as "jewelbearss" and display name

"SKOOLZ" provided the pills that killed JOINER.

        23.   FALKIEWICZ stated that he could confirm at least one

time that JOINER received the drugs from "jewelbearss" and

display name "SKOOLZ".       FALKIEWICZ believes that JOINER received

drugs from "jewelbearss" and display name "SKOOLZ" more than

once.     FALKIEWICZ stated that he believes that it took about two

weeks to obtain a new 'plug' ("jewelbearss" and display name

"SKOOLZ") that was able to provide drugs/pills.           FALKIEWICZ

stated that he believed JOINER went to pick up the Ketamine and

morphine drugs/pills from "jewelbearss" and display name "SKOOLZ"

that each used prior to JOINER's death.

        24.   Based on the analysis of the cellular records of

JOINER’s telephone and the analysis of the search warrant records

of Aiden FALKIEWICZ’ cellular telephone, your affiant identified

that this statement by FALKIEWICZ to be false and untrue.


        Garrett JOINER’S Consensual Cellular Telephone Analysis


        25.   On October 27, 2020, the previously mentioned SOI

provided your affiant with the cellular telephone utilized by

JOINER prior to his overdose death, your affiant identified the

following:

        26.   On October 9, 2020, JOINER communicated, utilizing his

iPhone and the messaging application Snapchat, to Jewel STERRETT,

                                     16 of 23
      Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 18 of 23



utilizing the Snapchat username “jewelbearss” and display name

“skoolz $”.   During this communication, STERRETT posts “I get

prescribed troches”.     JOINER responds by posting “Absolutely,

take your time.   Family first, just hit me back when you can.

I’m looking to buy a good amount if it’s prescribed ket” and

“Alright will do” and “This is going to be him, just so you know”

Your Affiant notes that last post by JOINER included a cartoon

graphic of a white male with the name ‘Aiden’ and the Snapchat

username “aidenfalk24” and display name “Aiden”.

     27.   On October 11, 2020, STERRETT responds with her post of

“2555 ne loop 410 building 24 apt 2404 2nd floor #1256”.

     28.   On October 15, 2020, JOINER posts “Can I get (8)

Morphine 30s, (2) Morphine 100s and (6) Tramadol”.         STERRETT

responds with post “2555 ne loop 410 building 21 apt 2110 #1256”.

On October 17, 2020, JOINER posts “Those percs got me feeling

fucking great, thank you again”.

     29.   Your affiant analyzed the cellular telephone records of

FALKIEWICZ and identified between October 13-16, 2021 FALKIEWICZ’

telephone was recognized by the cellular tower multiple times

near the apartment residence provided by STERRETT to JOINER, as

the pickup location for the drugs JOINER ordered.        Specifically,

JOINER informed STERRETT that FALKIEWICZ would be coming to get

the narcotics.    The text by JOINER to STERRETT is displayed as

“This is going to be him, just so you know.”        Your Affiant notes

                                  17 of 23
         Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 19 of 23



that last post by JOINER included a cartoon graphic of a white

male with the name ‘Aiden’ and the Snapchat username

“aidenfalk24” and display name “Aiden”.


        Aiden FALKIEWICZ’ Search Warrant Cellular Telephone Analysis


        30.   October 12, 2020, FALKIEWICZ communicated, utilizing

his iPhone texting function from his cellular telephone 210-548-

1032, to JOINER.      During this communication, FALKIEWICZ states,

“my bong still on the floor in pieces.          I told my mom abt it.     I

used a broken broom head to sweep and left it on top, that’s why

I was late to work today”.

        31.   October 15, 2020, FALKIEWICZ communicated, utilizing

his iPhone texting function from his cellular telephone 210-548-

1032, to JOINER.      During this communication, FALKIEWICZ states,

“i just experienced another park thief, her ketamine is going to

get cheap as shit”.      JOINER replies, “Yeah she told me that last

time.    But why did you say that”.        FALKIEWICZ replied, “her

story, lol u the only one that bought them.          Her acid is good.

Letting u know”.      JOINER replies, “How do you know lol.        Before u

ever try to take more than one”.          JOINER replies, “And also

that’s the same pic she posted 5 days ago”.          FALKIEWICZ replies,

“Oh true”.     JOINER replies, “Why did you try it tonight”.

FALKIEWICZ replies, “Bored”.        JOINER replies, “Are you having

fun.    How many did you take, hopefully just 1”.         FALKIEWICZ

                                     18 of 23
        Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 20 of 23



replies, “Nah yeah, Started, Feels like a lot, Like a whole

assload of a lot”.     JOINER replies, “Lol that’s good.         Good thing

they won’t be there tmrw”.       FALKIEWICZ replies, “That was the

idea with it But I’m kinda trippin trippin”.            JOINER replies,

“What time did you take it, I guess it’s still early enough.               Try

to get some sleep though”.       FALKIEWICZ replies, “Like an hour

ago”.   JOINER replies, “And drink lots of water”.            FALKIEWICZ

replies, “No I’ll be good.       Yessir”.       JOINER replies, “I know,

just so you feel better tomorrow.         Hope you have a good trip”.

FALKIEWICZ replies, “What ru going to be doing lmao, But I will”.

JOINER replies, Nothing just playing xbox for a bit then bed, I’m

staying over at their house tonight.            Also dabbing heavily”.

FALKIEWICZ replies, “currently what i’m tryna do, i’m struggling,

good stuff”.    JOINER replies, “Lol that’s good, Strong visuals?”

FALKIEWICZ replies, “will be yeah lol, or just about are,

honestly, no”.     JOINER replies, “Really?/: That’s weird”

FALKIEWICZ replies, “trip anxiety WAS INSANE JUST NOW, I dabbed

i’m good lol, nah, got real good”.             JOINER replies, “Lol that’s

good.   Usually peaks around 2 hours for me”.            FALKIEWICZ replies,

“i’m just chillin here with my parents”.            JOINER replies, “Wait

what, Like do they know”.      FALKIEWICZ replies, “yeah like it’s

good, idk, my b i’m like trippin trippin”.            JOINER replies, “Are

you good”.     FALKIEWICZ replies, “yessir”.



                                    19 of 23
         Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 21 of 23



        32.    October 16, 2020, your affiant was able to determine

based on the analysis of the downloaded records of JOINER’s

cellular telephone that FALKIEWICZ traveled to Dallas, Texas from

October 16 through October 19, while utilizing his cellular

telephone 210-548-1032.       FALKIEWICZ and JOINER continued to

communicate during this travel time, to include communications

about illegal drug activity.        JOINER texts FALKIEWICZ “Please

hide your shit before something happens”.            FALKIEWICZ replies,

“it is”.      JOINER replies, “Just make it so your car doesn’t

smell.    So no probable cause.      Drive w windows down and shit’.

        33.   October 18, 2020, FALKIEWICZ, while utilizing his

cellular telephone 210-548-1032, texts JOINER “we’re supposed to

hang out and get wax from one of her friends and we haven’t

fucking started.      We’re actually getting drug so i’m less mad”.

        34.    October 19, 2020, JOINER communicated, utilizing his

iPhone texting function, to Aiden FALKIEWICZ, displayed in text

as “2105481032 Aiden FALKIEWICZ”.          During this communication,

FALKIEWICZ states he returned to San Antonio from his Dallas

trip.     FALKIEWICZ texts JOINER “if u wanna dab?”.         JOINER

replies, “Nah I’m way too tired lol.            Tomorrow though”.

FALKIEWICZ replies, “I got 33gs of prime dallas shatter”.             Your

affiant is aware that “shatter” refers to a type of marijuana

extract of a specific texture of translucent cannabis concentrate

that breaks and shatters like glass.            JOINER replies, “Let’s for

                                     20 of 23
         Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 22 of 23



sure do it tmrw”.      At approximately 6:21pm, JOINER texts

FALKIEWICZ with the address to the residence of his mother’s

boyfriend, where JOINER was house sitting while his mother and

her boyfriend were out of town in Colorado           “REDACTED Cranes

Mill”.        At approximately 6:45pm, FALKIEWICZ replies “am here”.

At approximately 8:03pm, FALKIEWICZ replies again, “am here”.             At

this time, FALKIEWICZ’ phone was using a cellular phone tower in

New Braunfels, Texas.       At approximately 9:32pm, FALKIEWICZ

replies, “do I swallow it when it’s gone”.          At approximately

9:34pm, FALKIEWICZ texts JOINER “Am I gonna end up spitting this

out”.    JOINER immediately replies “no”.        “In the end it should

all dissolve”.      FALKIEWICZ replies, “and then swallow?”.         JOINER

replies, “Yeah”.      FALKIEWICZ replies, “when it’s gone i swallow”.

JOINER replies, “What’s up”.         This was the last identified

communication between JOINER and FALKIEWICZ discovered from the

analysis of JOINER’s cellular telephone.          During this text

conversation, FALKIEWICZ’ cellular telephone was utilizing a

cellular phone tower approximately 11 miles from the Cranes Mill

residence and approximately 10 miles from FALKIEWICZ’ residence.

        35.   FALKIEWICZ also stated during the interview that he and

JOINER both took their narcotics while they were together at the

12735 Cranes Mill residence.        However, your affiant knows this

statement by FALKIEWICZ to be false and untrue. The analysis of

the cellular records above for JOINER and FALKIEWICZ

                                     21 of 23
Case 5:21-mj-01046-ESC Document 3 Filed 09/15/21 Page 23 of 23
